Citation Nr: 0638837	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  01-08 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for postoperative residuals of a fracture of the right distal 
fibula and right posterior and medial malleolus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio in which the RO granted service connection 
for postoperative residuals of a fracture of the right distal 
fibula and right posterior and medial malleolus and assigned 
a 10 percent disability evaluation effective March 9, 2000.  
The appellant, who had active service from October 1985 to 
May 1989, appealed the assigned disability evaluation to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.    

The Board remanded the case for further development in August 
2005.  Subsequent to the completion of this development, the 
case was returned to the Board for further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant's right ankle disability is manifested by 
symptomatology productive of marked limitation of motion.


CONCLUSION OF LAW

The schedular criteria for a 20 percent disability evaluation 
for postoperative residuals of a fracture of the right distal 
fibula and right posterior and medial malleolus have been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp 
2005); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.40 - 4.46, 4.71a, 
Diagnostic Code 5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to an 
initial evaluation in excess of 10 percent for postoperative 
residuals of a fracture of the right distal fibula and right 
posterior and medial malleolus (hereinafter referred to as a 
"right ankle disability"), VA has met all statutory and 
regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).

A letter dated in September 2005 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim.  The September 2005 letter informed the appellant that 
additional information or evidence was needed to support his 
claim; and asked the appellant to send the information to VA. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004)(Pelegrini II).   

Although the September 2005 letter was not sent prior to the 
initial adjudication of the appellant's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, and the claim was readjudicated and an 
additional Supplemental Statement of the Case was provided to 
the appellant in May 2006.

The appellant's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The appellant was also 
afforded a VA examination in June 2004 in connection with his 
claim. 38 C.F.R. § 3.159(c)(4). 

The Board observes that at the time the RO provided the 
appellant with the May 2006 Supplemental Statement of the 
Case, it also provided an explanation of disability ratings 
and effective dates.  Regardless, since the RO assigned the 
10 percent disability rating at issue here for the 
appellant's service-connected disability, and the Board has 
concluded that the more competent evidence of record supports 
the assignment of a higher rating, no prejudice has occurred 
to the appellant and there is no question as to an effective 
date to be assigned.  As such, no further notice is needed. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

B.  Law and Analysis 

The evidence of record reveals that the appellant fractured 
his right ankle in service after he fell down some stairs, 
and that he ultimately underwent surgery involving an open 
reduction and internal fixation of the fracture. See 
September 2000 rating decision, p. 2.  Service connection for 
residuals of this injury was granted by the RO in a September 
2000 rating decision; and the appellant was assigned a 10 
percent disability rating under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 effective March 9, 2000. Id.  
At present, the appellant contends that his disability is 
more disabling than currently evaluated and has appealed for 
an increased rating. See April 2001 Notice of Disagreement.  
While viewing the evidence in the light most favorable to the 
appellant in this case, the Board finds that the more 
persuasive and credible evidence supports an increased rating 
in regards to the appellant's right ankle claim.  Therefore, 
the Board grants this appeal.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (the 
"Court") discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, as here, it was possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period.

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

The appellant's disability is currently evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5271.  Diagnostic Code 5271 
specifically pertains to limitation of motion of the ankle.  
It provides a 10 percent disability rating for symptomatology 
reflective of disabilities with moderate limitation of motion 
and a 20 percent disability rating for disabilities involving 
marked limitation of motion. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  The Board notes for the record that a 
20 percent disability rating is the highest schedular rating 
available under Diagnostic Code 5271.  

In addition to the foregoing, the Board observes that in 
evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness. 38 C.F.R. §§ 
4.4, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Board also observes that in reviewing claims involving ankle 
range of motion, normal dorsiflexion of the ankle is zero to 
20 degrees and normal plantar flexion is zero to 45 degrees 
according to Plate II of the Schedule for Ratings 
Disabilities. See 38 C.F.R. § 4.71, Plate II.  

In this case, the evidence of record reveals that the 
appellant has undergone several medical examinations 
pertaining to his right ankle disability that reveal several 
ranges of motion.  According to a May 2000 letter submitted 
by the appellant's private medical provider, D.B., D.C., the 
appellant exhibited ankle dorsiflexion to 10 degrees (out of 
20) and plantar flexion to 30 degrees (out of 45) as of May 
2000.  The appellant was also noted to have inversion of the 
right ankle to 20 degrees with pain and eversion to 5 degrees 
with pain.  In addition to limitation of motion, Dr. B. 
reported that the appellant had, on palpation of the right 
ankle, swelling and moderate tenderness over the lateral 
malleolus and sinus tars; and that he also experienced 
palpable tenderness along the perinea and tibialis anterior 
on the right.  He assessed the appellant with right ankle 
pain and discomfort that had worsened over the past several 
years.  He also indicated that the appellant's right ankle 
disability incapacitated him in his ability to maintain 
consistent work since the appellant needed to take time off 
from work when his ankle was at its worst.  In a subsequent 
letter dated in October 2000, Dr. B. classified the 
appellant's loss of right ankle range of motion as severe.  

During a September 2001 VA examination, the appellant was 
noted to walk with a limp of the right leg.  The appellant 
reported during his examination that he had been given an 
ankle brace in April 2001, but that he did not use it since 
he had difficulty fitting it into his shoe.  The appellant 
complained of stiffness, soreness and swelling of the right 
ankle; and also reported that his ankle gave out on uneven 
ground.  Physical examination of the right ankle revealed 
dorsiflexion to 10 degrees, plantar flexion to 30 degrees, 
inversion to 15 degrees and eversion to 10 degrees.  The 
examiner reported that the appellant's dorsiflexor, plantar 
flexors, inverters and everters muscles were checked against 
gravity and strong resistance and were graded 5 of 5 on 
gradepower.  He found no weakness of any group of muscles in 
the right ankle, but indicated that there appeared to be 
laxity of the lateral collateral ligament of the ankle joint 
that might be related to the appellant's service injury.  He 
also reported that the appellant's ankle was prone towards 
recurrent sprains and instability, and that there was some 
restriction of movements in the ankle joint.  He reflected 
that the ankle joint itself appeared rough and arthritic.  
Ultimately, the examiner diagnosed the appellant with 
osteoarthritis of the right ankle, status post traumatic 
fracture, and laxity of both lateral ligaments of the ankle 
joints.    
  
Lastly, the appellant was seen in June 2004 for another VA 
orthopedic examination, at which time he reported 
experiencing instability of the right ankle as well as daily 
pain.  Physical examination at that time revealed that the 
appellant had dorsiflexion to 5 degrees and plantar flexion 
to 30 degrees.  The examiner noted that the appellant had 5 
of 5 strength in regards to inversion, eversion and 
dorsiflexion, but only had 4+ of 5 strength in regards to his 
plantar flexion.  The appellant's ambulatory pattern was 
noted to have an antalgic gait in his right lower extremity; 
and his right ankle was tender in the Achilles tendon and in 
the area of the subtalar joint.  Tenderness was also observed 
over the appellant's anterior talofibular ligaments, along 
the anterior aspect of the tibiotalar joint and over the 
medial malleolus.  The examiner also noted that the appellant 
experienced a significant amount of discomfort with his 
subtalar motion.  Following this examination and the review 
of x-rays, the examiner assessed the appellant with (1) 
status post right ankle fracture with some mild arthritic 
changes, (2) Achilles tendonitis and contracture and (3) 
subtalar joint pain that was likely to be early arthritis.  
In doing so, the examiner indicated that the appellant's 
right ankle showed "some rotations in motion," in 
particular dorsiflexion that was only 5 degrees on both 
active and passive motion.  He also indicated that the 
appellant experienced difficulty with proprioception and some 
mild weakness of the right ankle.  Overall, he concluded that 
the appellant's ankle disability had worsened since his 
September 2001 VA examination with a moderate amount of 
disability.    

Based on this objective medical data contained in the medical 
records cited above, particularly the June 2004 VA 
examination report, the Board is of the opinion that the 
appellant's present right ankle symptomatology more nearly 
approximates symptomatology productive of marked limitation 
of motion.  Although the appellant's limitation of plantar 
flexion has not changed since his May 2000 examination with 
Dr. B. or the appellant's September 2001 VA examination, the 
appellant's limitation of dorsiflexion has obviously become 
more severe.  In addition, pain and fatigability are also 
significant factors in the appellant's right ankle 
disability.  

The Board is required to consider whether a higher evaluation 
is warranted on the basis of functional loss due to pain or 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint. See 38 C.F.R. §§ 4.40, 4.45, 4.59; see 
also DeLuca v. Brown, supra.  Section 4.40 provides, in 
pertinent part, that it is "essential that the examinations 
on which ratings are based" adequately portray the 
"functional loss" accompanying the purportedly disabling 
condition that is the subject of the claim.  In defining that 
term, the regulation further states that functional loss may 
be due to "pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant" and that a 
joint" which becomes painful on use must be regarded as 
seriously disabled."  Section 4.45 states that to determine 
the factors causing disability of the joints inquiry must be 
directed toward, inter alia, "[p]ain on movement." 38 C.F.R. 
§ 4.45(f).  Thus, pain on use is as important in rating an 
orthopedic disability as is limitation of motion, since 
"functional loss caused by either factor should be 
compensated at the same rate.  Hence, under the regulations, 
any functional loss due to pain is to be rated at the same 
level as the functional loss where flexion is impeded." 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

In this regard, the Board acknowledges the appellant 
assertions that he experiences severe pain every day in 
connection with his right ankle disability. See October 2005 
statement in support of claim.  The tenderness and pain 
complained of by the appellant have been objectively 
confirmed, at least to a certain extent, during the 
appellant's September 2001 and June 2004 VA examinations.  In 
addition, the appellant has also been noted to experience 
some weakness and instability of the ankle.  Lastly, 
according to Dr. B.'s May 2000 and October 2000 letters, the 
appellant's painful motion appears to impact his functional 
abilities, to include affecting his ability to maintain 
consistent employment.  When the Board considers the 
appellant's objective symptomatology involving limitation of 
motion with the objective findings associated with weakness, 
instability and pain, the Board finds that this overall 
symptomatology is indicative of a marked rather than moderate 
disability, thus mandating that the appellant's disability 
rating be increased to 20 percent pursuant to Diagnostic Code 
5271.  

As set forth above, a 20 percent evaluation is the highest 
evaluation available pursuant to Diagnostic Code 5271.  As 
such, the Board has considered whether an increased 
evaluation in excess of 20 percent would be in order under 
the rating criteria of other relevant diagnostic codes 
involving the ankle.  In doing so, the Board observes the 
appellant's representative's assertions that there is medical 
evidence of record indicating the appellant has ankylosis of 
the right ankle; and therefore an increased rating may be 
available pursuant this symptomatology. See August 2006 
written brief presentation, p. 2; 38 C.F.R. § 4.71a, 
Diagnostic Code 5270.  However, the Board does not agree with 
the representative's characterization of the evidence.  While 
the appellant's private medical provider indicated in his May 
2000 letter that the appellant experiences some 
"ankylosing" of the ankle, the Board notes that ankylosis 
is defined as the immobility and consolidation of a joint due 
to disease, injury or surgical procedure. See May 2000 letter 
from Dr. B. ("due to the ankylosing of the [appellant's] 
right ankle and the loss of motion and severe pain [the 
appellant] continues to have, he also qualifies for an 
additional 5% for pain"); DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY, 30TH EDITION, p. 93 (2003).  The appellant's 
right ankle is clearly not ankylosed since all of the 
examinations of record indicate that the appellant has ankle 
motion, albeit limited.  As such, ankylosis as ratable under 
Diagnostic Codes 5270 and 5272 has not been shown by the 
medical evidence in this case and these diagnostic codes are 
not applicable to the appellant's claim.  Likewise, 
Diagnostic Codes 5273 and 5274 provide a maximum evaluation 
of 20 percent for disabilities rated pursuant to those codes.  
Thus, these provisions do not provide a basis for assigning a 
rating in excess of the appellant's current 20 percent.

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, supra at 593, including the 
provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that the evidence of record 
does not present "an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards." 38 C.F.R. § 3.321(b)(1).  In 
this case, there has been no showing by the appellant that 
his right ankle disability has necessitated frequent periods 
of hospitalization.  While there has been a showing that this 
disability has resulted in some interference with his 
employability (See Dr. B.'s May 2000 letter; June 2000 lay 
statement from the appellant's brother), this factor has 
already been taken into consideration in assigning the 
appellant's 20 percent evaluation.  Thus, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An increased rating of 20 percent for postoperative residuals 
of a fracture of the right distal fibula and right posterior 
and medial malleolus is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


